Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered May 13, 2011, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of three years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, *63745 NY2d 520 [1978]). Defendant, who was represented by newly appointed counsel for the plea withdrawal motion, received a full opportunity to present his claims. Defendant asserted that the voluntariness of his plea had been undermined by his mental and physical condition, which included dementia. However, defendant’s claims were contradicted by the thorough plea allocution, in which the court specifically ascertained that defendant’s illnesses did not impair his ability to understand what he was doing. In addition, the court relied on its own recollection of defendant’s demeanor at the time of the plea.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Acosta, Manzanet-Daniels and Román, JJ.